DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 6/30/2020 is acknowledged.

Claim Status
	Claims 1-9 are currently pending for examination.
	Claims 10-17 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mont-Reynaud (Pub. No.: US 2022/0217308 A1).

 	Regarding claim 1, Mont-Reynaud teaches a portable device for monitoring a designated area and alerting emergency contacts (Abstract, the glasses monitors the front and back of the user, and para [0057]), comprising: 
 	a body (Fig. 2A, frame of the glasses), a front camera (Fig. 2A, camera 210), a microphone (Fig. 2A, microphone 210), a rear camera (Fig. 2F, rear facing cameras 261), a sensor (Fig. 2A, accelerometer 215), a hanger (Fig, 2A, arms of the glasses), on/off switch (Fig. 2B, power button 214), charging port (Fig. 2B, charging port 218), and a detachable charger (para [0060], “A base station for this embodiment might include a charger, perhaps shaped as a glasses case.”).

Regarding claim 2, Mont-Reynaud teaches the portable device of claim 1 wherein said body has a left-side surface, right-side surface, front surface, and rear surface (Fig. 2A, the frame of the glasses has a left, right, front and rear surface).  

Regarding claim 3, Mont-Reynaud teaches the portable device of claim 2 wherein said rear surface further comprises a recessed area (Fig. 2A, the back surface of the frame has a recessed area supported by the user’s nose).

Regarding claim 4, Mont-Reynaud teaches the portable device of claim 1 wherein said front camera is positioned along the front surface of said body (Fig. 2A, front camera 210).

Regarding claim 5, Mont-Reynaud teaches the portable device of claim 1 wherein said hanger is positioned along the rear surface of said body (Fig. 2A, the arms of the glasses is attached to the rear surface of the frame).

Regarding claim 6, Mont-Reynaud teaches the portable device of claim 1 wherein said hanger further includes at least one hinge that is rotatably attached to said body (Fig. 5B, the arms of the glasses are hinged to the frame of the glasses to allow the arms to be folded).

Regarding claim 7, Mont-Reynaud teaches the portable device of claim 1 wherein said rear camera is positioned along as outer edge of said hanger (Fig. 2F. The rear cameras are positioned at the ends of the arms).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mont-Reynaud (Pub. No.: US 2022/0217308 A1).

	Regarding claim 8, Mont-Reynaud teaches the portable device of claim 1 wherein said sensor is positioned at the arm of the glasses (Fig. 2B, accelerometer 215) instead of along the front surface of said body.
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of accelerometer from the arm of the glasses to the front surface of the frame because it has been held that rearranging parts of an invention involves only routine skill in the arts. In re Japikse, 86 USPQ 70.

	Regarding claim 9, Mont-Reynaud teaches the portable device of claim 1 wherein said charger port is positioned at the arm of the glasses (Fig. 2B) instead of along a side surface of said body.
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of charging port from the arm of the glasses to the said surface of the frame because it has been held that rearranging parts of an invention involves only routine skill in the arts. In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685